Martin, J.,

delivered the opinion of the court.
The plaintiff is appellant from a judgment which rejects his claim for full wages, as engineer, employed by the defendants, and discharged before the expiration of his term. His wages were fixed by a resolution of the board of directors, of the Cotton Press, at twelve hundred dollars per annum, from the 24th February, 1835, and he was discharged the 19th September following.
The district judge was of opinion, as the hiring was by the year, the defendants had no right to discharge the plaintiff until the end of his term ; and that he would be entitled to his whole wages, if he had not been told by the president of the defendant’s company, about a month after his discharge, that if he intended to claim his wages for the whole year, he must come and stay the year out; which he refused : that this was a countermand of the discharge, and the plaintiff was bound to complete his term to entitle him to the wages. He was allowed an additional month’s wages, up to the 19th October, 1835; and had judgment for one hundred dollars, from which he appealed.
It appears to us that the District Court erred. The Louisiana Code, article 2720, provides, that “if, without any serious ground of complaint, a man should send away a laborer, whose services he has hired for a certain time, before that time has expired, he shall be bound to pay to such laborer the whole of the salary which he would have been entitled to receive, had the full term of his services arrived.” The plaintiff, in this case, was discharged because the defendants “had no longer any use for his services.” They thereby put an end to their contract with him, and he was at liberty to look for employment elsewhere. His claim on them was for the salary agreed upon for one year. The president of the company had not the right to impose, on him, one month afterwards, the obligation of returning to the service of the defendants, and laboring for them until the end of the year, as a condition sine qua non to his receiving what he was then entitled to under the code. His right to his full salary accrued as soon as he was discharged.
*362It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed ; and it is further ordered and decreed, that the plaintiff recover from the defendants the sum of five hundred 1 , , ,, * . . , -il and sixteen dollars, and sixty-six cents, with costs in both courts.